 

 

O-NSR Document 7 Filed 12/12/19 Page 1 of 1 a
KRENTSEL GUZMAN HERBERT, ‘TO
ATTORNEYS AT Law Floor “
New York, NY 10004

December 12, 2019 ONG ISIAND
175 East Shore Road,

Great Neck, NY 11023

 
 

Via ECF ‘212,227,290
ua. 14: FF 212.297.3881

Hon. Indith-C.-My€arthy www. kglawtean.com
The Hon, Charles L. Brieant Jr.

Federal Building and United States Courthouse

300 Quarropas St.

White Plains, NY 10601-4150

Re: Deborah Nifosi vs. Pet Goods

Docket No.: 7:19-cv-05910-NSR

Dear set Sosa

Our office represents the plaintiff in the above-referenced matter. We are hereby
requesting permission of the Court to move for default judgment over the defendant, who has to
date not answered the above-referenced complaint.

 

Your attention to this matter is appreciated.

Kind Regards,

KRENT. GUZMAN HERBERT, LLP

  

Kurt Robertson, Esq.

Proplicabcn domed.
Cam sol | 1g direcked Lo Judge TAR
\ndividuad Pracheas, Attachment & Csooleiny
Delaslt Judgment ‘oy Order te Shero Canse).”
ne Cou b nalts nek Proof of Service of
Lhe Qummons é Connpl. ) on De fe. darct
Kascu + noon ed Sect of He ( Couct

a ; pated i Wee. 12, tor

    

HON. NELSON S, ROMAN
UNITED STATES oetnter JUDGE.

\
bo

 
